Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Miss. Rola Aylo (Reg. No. 75,234) on 09/09/21.

The application has been amended as follow:

CLAIMS:

change: “, further comprising:" to: --and configured to detect a glitch type by generating a glitch modeling output as a function of at least a value of the net and a previous value of the net, wherein generating the glitch detection circuit further comprises:--.

Claim 1 line 9 after: “value" insertion: --of the glitch detection circuit--.

Claim 1 line 10 after: “value" insertion: --of the glitch detection circuit--.

Claim 16 line 8 after: “sub-circuit" insertion: --and configured to detect a glitch type by generating a glitch modeling output as a function of at least a value of the net and a previous value of the net--.

Claim 16 lines 11-12 change: “generate a high rail net value based on the plurality of inputs to the sub-circuit;" to: -- generate a high rail net value of the glitch detection circuit based on the plurality of inputs to the sub-circuit,--.

Claim 16 line 13 change: “generate a low rail net value based on the previous cycle variables;" to: --generate a low rail net value of the glitch detection circuit based on the previous cycle variables,--.

Claim 20 line 8 change: “sub-circuit," to: --sub-circuit and is configured to detect a glitch type by generating a glitch modeling output as a function of at least a value of the net and a previous value of the net, wherein generating the glitch detection circuit--.

change: “further comprising:" to: -- further comprises:--.

Claim 20 line 11 after: “value" insertion: --of the glitch detection circuit--.

Claim 20 line 12 after: “value" insertion: --of the glitch detection circuit--.


Allowable Subject Matter

Claims 1-5, 7-11, 13-17 and 19-22 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a method, comprising: generating previous cycle variables for a plurality of inputs of the sub-circuit; generating, by a computer processor, a glitch detection circuit comprising dual-rail encoding from the net to a signal driver of the sub-circuit and configured to detect a glitch type by generating a glitch modeling output as a function of at least a value of the net and a previous value of the net, wherein generating the glitch detection circuit further comprises: generating a high rail net value of the glitch detection circuit based on the plurality of inputs to the sub-circuit, and generating a low rail net value of the glitch detection circuit based on the previous cycle 

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1, 16 and 20 are allowed. 

The dependent claims 2-5, 7-11, 13-15, 17, 19 and 21-22 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-5, 7-11, 13-17 and 19-22 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851